VAN−008 Notice Rescheduling 341 Meeting of Creditors − Rev. 09/24/2018

                              UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF NORTH CAROLINA
                                                          New Bern Division

IN RE:
Tresia Ann Treloar                                                       CASE NO.: 19−04512−5−DMW
( known aliases: Tresia Ann Waters )
300 Weatherford Drive                                                    DATE FILED: October 1, 2019
Jacksonville, NC 28540
                                                                         CHAPTER: 13




                               NOTICE RESCHEDULING 341 MEETING OF CREDITORS

NOTICE IS HEREBY GIVEN that the section 341 meeting of creditors for Tresia Ann Treloar is
rescheduled to take place on:

DATE:          Friday, January 17, 2020
TIME:          10:30 AM
PLACE:         U.S. Post Office & Courthouse, 1st Floor−Courtroom/341 Meeting Location, 413 Middle Street,
               New Bern, NC 28560


The hearing on confirmation will be held on:

DATE:          Thursday, February 27, 2020
TIME:          10:30 AM
PLACE:         U.S. Post Office & Courthouse, 1st Floor−Courtroom/341 Meeting Location, 413 Middle Street,
               New Bern, NC 28560


DATED: December 20, 2019

                                                                         Stephanie J. Butler
                                                                         Clerk of Court
